UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 10, 2017 First US Bancshares, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-14549 63-0843362 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 131 West Front Street Post Office Box 249 Thomasville, Alabama 36784 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: (334) 636-5424 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 10, 2017, First US Bancshares, Inc. issued a press release announcing financial results for the fourth quarter and year ended December 31 2016. The press release is attached as Exhibit 99.1 to this Form 8-K and is furnished to, but not filed with, the Commission. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Exhibit 99.1 Press Release dated February 10, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 10, 2017 FIRST US BANCSHARES, Inc. By: /s/Thomas S. Elley Name: Thomas S. Elley Title: Vice President, Treasurer and Assistant Secretary, Chief Financial Officer and Principal Accounting Officer INDEX TO EXHIBITS Exhibit Number Exhibit 99.1 Press Release dated February 10, 2017* *This exhibit is furnished to, but not filed with, the Commission by inclusion herein.
